Title: To Thomas Jefferson from James Oldham, 25 October 1805
From: Oldham, James
To: Jefferson, Thomas


                  
                     Richmond 25th. Octob 05—
                  
                  your Letter of the 15th. Oct. was handed to me a few days past and return to you Sir, my Graitful acnoledgements for the arangement which you have pleas’d to make with Cpt. Andrews.
                  I received a Letter Last evening from Cpt. Andrews stateing his Account to be £69..13.s 5½ yorke currency = £52. 5s.8¼ virginia money: Cpt. Andrews informs me of not having his Acct when you call’d on him, but has since receivd a copy from newyorke; The Mistake you will Please to correct.
                  Your dores and sashes are not all in radyness as yet owing to the difficulty of getting seazond Lumber. in a few days, I expect to get a plank-kiln erected of my own when shall be enabled to proceed much better: I have as yet bin constantly ingag’d by Mr. Gallego and expect to be for some time to come—
                  With Respect Your Most Humble And Obt Sevt.
                  
                     Jams. Oldham
                     
                  
               